                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 16-1925-DMG (FFMx)                                     Date    October 12, 2018

 Title Atencio, et al. v. TuneCore, Inc.                                              Page     1 of 1

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                 NOT REPORTED
              Deputy Clerk                                               Court Reporter

    Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
             None Present                                                None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THE COURT
             SHOULD NOT STRIKE SEVEN OF DEFENDANT’S MOTIONS IN
             LIMINE [102-12]

        The Court continued the original deadline to file motions in limine (“MILs”) to October
11, 2018. [Doc. # 89.] On that date, Plaintiffs filed one MIL [Doc. # 99] and Defendants filed 11
[Doc. ## 102-12]. The Court’s Scheduling and Case Management Order (“CMO”) clearly states,
however, that without first obtaining leave of Court, each party, or group of affiliated parties, may
file no more than four motions in limine, not including motions made under Federal Rule of Civil
Procedure 37(c)(1) or Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals,
509 U.S. 579, 597 (1993). [Doc. # 70 at 7-8.]

         Defendant has not sought leave to exceed the Court’s limitations and none of Defendant’s
MILs appear to be Daubert or Rule 37(c)(1) motions. See CMO at 8 (MILs made under Daubert
or Rule 37(c)(1) “shall prominently state the basis for the motion in the title of the motion on the
caption page”). Accordingly, Defendant has filed seven motions too many. Defendant is hereby
ORDERED TO SHOW CAUSE within two court days why the Court should not strike seven of
its motions. Alternatively, Defendant can within two court days inform the Court which of its
seven motions it wishes to withdraw. If Defendant fails to take either action, the Court will
exercise its discretion sua sponte to strike any seven motions it deems appropriate. The parties
should be mindful that the purpose of motions in limine is to bring to the Court’s attention complex
or unusual evidentiary matters. The failure to bring a motion in limine does not limit a party’s
ability to interpose appropriate objections during the course of the trial.

IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
